



Exhibit 10.5
[Avon Letterhead]


Mr. Jan Zijderveld
Chief Executive Officer
Avon Products, Inc.


Dear Jan:
In accordance with your contract of employment, dated as of February 3, 2018,
with Avon Cosmetics Limited (the “Employment Contract”), Avon Products, Inc.
(the “Company”) has awarded you a sign-on award of 600,000 restricted stock
units (the “RSUs”). The RSUs are subject to the terms and conditions set forth
in this Sign-On Restricted Stock Unit Award Agreement (this “Agreement”). Please
indicate your acceptance of this award by signing this Agreement and returning
your signature to the General Counsel of the Company.
1.Grant of Restricted Stock Unit Award. Effective February 5, 2018 (the “Grant
Date”), the Company awarded you 600,000 RSUs. Each RSU represents the right to
receive one share of Stock (“Share”), upon satisfaction of the vesting and other
terms and conditions of this Agreement. The RSUs are being awarded to you
hereunder outside of the Company’s 2016 Omnibus Incentive Plan (the “Plan”).
Notwithstanding that this award is made outside of the Plan, except as otherwise
expressly provided in this Agreement and other than as to the Share limitations
of Section 5 of the Plan, this Agreement will be interpreted in a manner
consistent with the terms of the Plan and all such terms will be deemed to be
incorporated into and made a part of this Agreement. All capitalized terms used
in this Agreement shall have the meaning set forth in the Plan, unless otherwise
defined herein.


2.Nature of RSUs; Issuance of Shares.
As described above, the RSUs represent a right to receive Shares on the Vesting
Date (as defined below) but do not represent a current interest in the Shares.
If all the terms and conditions hereof are met, then you shall be issued Shares
on the Vesting Date (or earlier vesting date as provided in this Agreement).
Notwithstanding the foregoing, the Committee reserves the right to determine to
settle all or a portion of your vested RSUs in cash, in lieu of Shares. Any such
cash payment will equal (x) the Fair Market Value of a Share as of the Vesting
Date (or earlier vesting date as provided in this Agreement), multiplied by (y)
the number of vested RSUs the Committee determines to settle in cash.
You should be aware that vesting of the RSUs will, to the extent settled in
Shares, result in the ownership of Shares and will require you to open and use a
U.S. brokerage account. You will personally be responsible for any local
compliance requirements in relation to all of the above transactions. These
requirements may change from time to time, and the Company cannot guarantee that
you will be able to receive Shares on the Vesting Date (or earlier vesting date
as provided in this Agreement). Moreover, the Company is not liable for any
decrease of value of the Shares.




1

--------------------------------------------------------------------------------








3.    Restrictions on Transfer of RSUs. The RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.


4.    Vesting of RSUs; Voting; Dividends.
(a)Subject to Section 5, vesting and settlement of the RSUs shall occur on
February 5, 2021 (the “Vesting Date”).
(b)You do not have the right to vote any of the Shares underlying your RSUs or
to receive dividends on them prior to the date such Shares are issued to you
pursuant to the terms hereof. However, unless otherwise determined by the
Committee, you will be credited with Dividend Equivalents with respect to your
RSUs, which will be payable to you in cash by March 15th following the year in
which such dividends are paid, provided that you remain employed by the Company
and the Subsidiaries through the date such Dividend Equivalents are paid.
5.    Termination of Employment. This Section 5 sets forth the treatment of your
RSUs upon the termination of your employment with the Company and its
Subsidiaries. For purposes of this Agreement, “Employer” means the Company and
its Subsidiaries (including Avon Cosmetics Limited, which is the Company’s
wholly-owned Subsidiary that employs you as of the date hereof).
(a)    Qualifying Termination. If your employment with the Company and its
Subsidiaries is terminated due to a Qualifying Termination (as defined in the
Employment Contract), then a pro rata portion of the RSUs shall vest upon such
termination. The number of Shares that vest shall be determined by multiplying
the full number of Shares subject to the RSUs by a fraction, which shall be the
number of complete months of employment from the Grant Date to the date of such
termination of employment (i.e., the last day of your active employment,
disregarding any Garden Leave (as defined in the Employment Contract)), divided
by 36. Such vested RSUs shall be settled in cash or Shares in the manner set
forth in Section 2, within sixty (60) days after such termination.
(b)    Termination due to Death or Disability. If (i) you die before your
employment with the Company and its Subsidiaries otherwise terminates, or (ii)
your employment with the Company and its Subsidiaries terminates due to
Disability (as defined in the Employment Contract), then all of the RSUs granted
hereunder shall immediately vest. Such vested RSUs shall be settled in cash or
Shares in the manner set forth in Section 2, within sixty (60) days after such
termination.
(c)Terminations Causing Forfeiture. All unvested RSUs are immediately forfeited
upon (i) an involuntary termination of your employment by the Employer for Cause
prior to the Vesting Date or (ii) a voluntary resignation by you (other than for
Good Reason (as defined in the Employment Contract)) prior to the Vesting Date.
(d)Change in Control. Notwithstanding any other provision of this Agreement, in
the event of a Change in Control, the vesting and settlement of the RSUs shall
be governed by the provisions of the Plan regarding a Change in Control (as in
effect on the date hereof) as if the RSUs were granted under the Plan, and such
provisions of the Plan are incorporated herein by reference; provided, however,
that for purposes of the RSUs, the definition of “Good Reason” in


2

--------------------------------------------------------------------------------





the Employment Contract shall apply in lieu of the definition of “Change in
Control Good Reason” set forth in the Plan.
(e)Paid or Unpaid Leave of Absence. For purposes of determining the vesting of
RSUs under this Agreement, a paid or unpaid leave of absence that has been
approved by the Committee shall not constitute a termination of your employment
with the Company and its Subsidiaries; provided, if the Company elects to place
you on Garden Leave during any mandatory notice period under the Employment
Contract, your RSUs shall cease to vest as of the date immediately prior to such
Garden Leave. During such paid or unpaid leave of absence, until a termination
of your employment with the Company and its Subsidiaries occurs, the RSUs shall
continue to vest as set forth in this Agreement.
6.    Non-Competition/Non-Solicitation/Non-Disclosure.
You agree that, during your employment and for a period of one year after your
termination of employment with the Company and its Subsidiaries for any reason
whatsoever (including Retirement or Disability), you shall not, without the
prior written consent of the Committee, engage in any of the following
activities:
(a)    directly or indirectly engage or otherwise participate in any business
which is competitive with any significant business of the Company or any
Subsidiary, including without limitation, your acceptance of employment with,
entrance into a consulting or advisory arrangement with, rendering services to
or otherwise facilitating the business of Amway Corp./Alticor Inc., Amore
Pacific, Arabela, Arbonne, Beiersdorf (Nivea), COTY, De Millus S.A., Ebel
Int’l/Belcorp Corp., Elizabeth Arden, Faberlic, Herbalife Ltd., Inter Parfums,
Jequiti, Lady Racine/LR Health & Beauty Systems GmbH, LG Health & Household,
L’Occitane, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way
(Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Origami Owl, Reckitt Benckiser PLC,
Revlon Inc., Rodan & Fields, Shaklee Corp., Shiseido, Stella & Dot, Silpada, The
Body Shop Int’l PLC, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corp., Unilever Group (N.V. and PLC), Vorwerk & Co. KG/Jafra
Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), Younique
or any of their affiliates; or
(b)    solicit or aid in the solicitation of any employees of the Company or any
Subsidiary to leave their employment.
In addition, you shall not, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by you during your employment by the Company or
a Subsidiary and which is not otherwise publicly known (other than by reason of
an unauthorized act by you), to anyone other than the Company and those
designated by it.
In the event the Company determines that you have breached any term of this
Section 6 or any non-disclosure, non-compete or non-solicitation covenant set
forth in any individual


3

--------------------------------------------------------------------------------





agreement between you and the Company or one of its Subsidiaries, or any Company
policy, then in addition to any other remedies the Company may have available to
it, unless otherwise determined by the Committee: (x) all unvested RSUs granted
hereunder shall be forfeited; (y) if Shares have been issued to you in respect
of vested RSUs hereunder, then you shall forfeit all such Shares so issued to
you hereunder; and (z) if cash has been paid to you in lieu of Shares in respect
of all or a portion of the vested RSUs hereunder, you shall pay to the Company
all such cash so paid; provided, however, that if you no longer hold Shares
issued to you hereunder, then you shall pay to the Company in cash the Fair
Market Value of the Shares issued to you hereunder, determined as of the date of
such issuance.
Notwithstanding anything in this Section 6 to the contrary, this Agreement is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict you from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
7.    Recoupment. Except where void by law and unless otherwise determined by
the Committee, the RSUs, and any Shares or cash issued upon settlement of any
vested RSUs, are subject to forfeiture and/or recoupment in the event that you
have engaged in misconduct, including: (x) a serious violation of the Company’s
Code of Conduct; or (y) a violation of law within the scope of your employment
with the Company and its Subsidiaries. All RSUs hereunder are also subject to
the Company’s Compensation Recoupment Policy.
8.    Service Acknowledgments.
You acknowledge and agree as follows:
(a)    The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its Subsidiaries to employ you
for any specific period.
(b)    The award of the RSUs hereunder is a voluntary one-time grant, and does
not entitle you to any benefit other than that specifically granted under this
Agreement, or to any future grants or other benefits under the Plan or any
similar plan, even if RSUs have ever been granted in the past or have repeatedly
been granted in the past. Any benefits granted under this Agreement and under
the Plan are extraordinary and not part of your ordinary or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension, welfare or retirement benefits
or similar payments, and in no event should be considered as compensation for,
or relating in any way to, past services for the Company or any of its
Subsidiaries.
(c)    Nothing in this Agreement shall confer upon you any right to continue in
the service of the Company or a Subsidiary or interfere in any way with any
right of the Company or a Subsidiary to terminate your employment at any time,
subject to applicable law.
(d)    You are accepting the RSUs and entering into this Agreement voluntarily.


4

--------------------------------------------------------------------------------





(e)    The Plan may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.
(f)All decisions with respect to future RSUs or other grants will be at the sole
discretion of the Committee, subject to the terms of the Employment Contract.
(g)The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty. The value of the Shares may increase or
decrease.
(h)Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding this award.
(i)In consideration of the grant of the RSUs, (i) you shall have no claim or
entitlement to compensation or damages arising from (x) forfeiture of the RSUs
resulting from termination of your service (for any reason whether or not in
breach of local law) or otherwise pursuant to the terms of this Agreement or (y)
diminution in value of the RSUs or Shares issued upon settlement of the RSUs,
and (ii) you irrevocably release the Company and its Subsidiaries from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting the RSUs,
you shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.
(j)Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the RSUs; and your right
to vesting of Shares in settlement of the RSUs after termination of service, if
any, will be measured by the date of termination of your active service and will
not be extended by any notice period mandated under applicable law. In contrast,
any notice period mandated under the Employment Contract shall be treated as
service for the purpose of determining the vesting of the RSUs; provided, if the
Company elects to place you on Garden Leave during such notice period, your RSUs
shall cease to vest as of the date immediately prior to such Garden Leave.
Subject to the foregoing and the provisions of the Plan which are incorporated
herein by reference, the Company, in its sole discretion, shall determine
whether your service has terminated and the effective date of such termination.
(k)The grant of RSUs will not be interpreted to form an employment contract or
employment relationship with the Company or any of its Subsidiaries that does
not otherwise exist.


9.    Data Privacy Acknowledgment and Consent.
By signing this Agreement, you acknowledge and agree that in order to implement,
manage and administer this award and/or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to the RSUs, the Company and/or an entity belonging to the Company’s group of
companies (including your employer) may need to process your personal data
(electronically or otherwise), including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or other
equity securities or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in your favor (the “Personal Data”). The


5

--------------------------------------------------------------------------------





transfer of Personal Data to and collection by third-party service providers
outside the Company’s group of companies, such as the Company’s authorized
agent, may also be necessary in order to implement, manage and administer this
award.
You expressly and unambiguously consent to the collection, use and processing of
Personal Data by the Company, entities belonging to the Company’s group of
companies, and third-party service providers. You understand that the Company
may transfer your Personal Data to the United States, or other countries which
may have a different or lower level of data protection law than your home
country and which are not considered by the European Commission to have data
protection laws equivalent to the laws in your country. The Company therefore
maintains an EU-US Privacy Shield certification to protect your data consistent
with data protection laws of the European Union.
In addition, you expressly and unambiguously consent to the disclosure of
Personal Data to, and processing by, a third party in the event of any potential
or actual reorganization, merger, sale, joint venture, assignment, transfer or
other disposition of all or any portion of the Company’s business, assets or
stock (including in connection with any bankruptcy or similar proceedings); and
as the Company believes necessary or appropriate: (a) under applicable law,
including laws outside of your country; (b) to comply with legal processes; and
(c) to respond to requests from public and government authorities including
public and government authorities outside of your country.
You authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
managing and administering this award, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom you
may elect to deposit any Shares acquired upon settlement of the RSUs. You
understand that Personal Data will be held only as long as is necessary to
implement, manage and administer this award unless a longer retention period is
required by applicable laws, regulations, rules or valid requests or orders of a
court or other dispute resolution forums or of a governmental or public
authority, in each case, including those of a court or other dispute resolution
forums or of a governmental or public authority outside of your country. You
understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local stock program
coordinator.
If you do not consent, or if you later seek to revoke your consent, your
employment status or career with the Company or Subsidiary will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant this award or other equity
awards, or manage or administer such awards. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to receive equity
awards. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact your local stock program coordinator.
The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. You may obtain details with respect to the
collection, use, processing and transfer of your Personal Data in relation to
this award and may also request a list with


6

--------------------------------------------------------------------------------





names and addresses of potential recipients of the Personal Data and/or access
to and updates of such Personal Data, if needed, by contacting your local stock
program coordinator.
10.    Responsibility for Taxes.
By accepting this grant, you hereby irrevocably elect to satisfy any taxes and
social insurance contribution withholding required to be withheld by the Company
or its subsidiaries on the date of grant or vesting of the RSUs or the date of
delivery or sale of any Shares hereunder or on any earlier date on which such
taxes or social insurance contribution withholding may be due (“Tax Liability”)
by authorizing the Company and any of its Subsidiaries to withhold a sufficient
number of Shares that would otherwise be deliverable to you upon settlement of
the RSUs (or, if the RSUs are settled in cash in lieu of Shares, an amount of
cash sufficient to satisfy the Tax Liability). If, for any reason, the Shares or
cash that would otherwise be deliverable to you upon settlement of the RSUs
would be insufficient to satisfy the Tax Liability, the Company and any of its
Subsidiaries are authorized to withhold an amount from your wages or other
compensation sufficient to satisfy the Tax Liability. Furthermore, you agree to
pay the Company or its Subsidiaries any amount of the Tax Liability that cannot
be satisfied through one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Vesting Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made for any reason, you hereby irrevocably elect to satisfy such Tax
Liability by delivering cash to the Company in an amount sufficient to satisfy
such Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, you acknowledge and agree that the ultimate responsibility for the
Tax Liability is and remains with you. You further acknowledge that: (x) the
Company and its Subsidiaries make no representations or undertakings regarding
the Tax Liability or the receipt of any dividends; (y) the Company and its
Subsidiaries do not commit to structure the terms of the grant or any other
aspect of the RSUs to reduce or eliminate the Tax Liability; and (z) you should
consult a tax adviser regarding the Tax Liability.
You acknowledge that the Company and its Subsidiaries shall have no obligation
to deliver Shares until the Tax Liability has been fully satisfied by you.
11.    U.S. Internal Revenue Code Section 409A. If you are subject to U.S.
Internal Revenue Code Section 409A (“Section 409A”), then the following
provisions shall apply:
(a)    Any provision, application or interpretation of this Agreement that is
inconsistent with Section 409A shall be disregarded. In no event shall the
Company, any of its affiliates, any of its agents, or any member of the Board
have any liability for any taxes, interests or penalties imposed in connection
with a failure of this Agreement to comply with Section 409A.
(b)    If (i) any payment hereunder is a non-exempt amount payable under a
“nonqualified deferred compensation plan” (as defined in Section 409A) upon a
“separation from service” (as defined in Section 409A) (other than death), and
(ii) you are a “specified employee” (as that term is defined in Section 409A and
pursuant to procedures established by the Company) on the date of such
separation from service, then any Shares or cash payable pursuant to the


7

--------------------------------------------------------------------------------





RSUs on account of such separation from service (other than death) will not be
paid to you during the six-month period immediately following such separation
from service. Instead, the Shares or cash that would have been payable pursuant
to the RSUs on account of your separation from service shall be paid no earlier
than the first day of the seventh month following your separation from service.
12.    United Kingdom Specific Provisions. The following provisions apply to you
as a resident of the United Kingdom. Please appreciate that the information
contained in this Section 12 is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws of your home country may apply to your
situation. You further understand and agree that if you are a citizen or
resident of a country other than the one in which you are currently working, or
if your employment transfers after the grant of the RSUs, or if you are
considered a resident of another country for local law purposes, the information
contained herein may not apply to you, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply,
or determine that other terms and conditions are necessary or advisable in order
to comply with local law or to facilitate the administration of this Agreement.
(a)    Tax and National Insurance Contributions. If the Company determines that
it is required to account to HM Revenue & Customs for the Tax Liability and any
Secondary NIC Liability or to withhold any other tax as a result of the RSUs,
you, as a condition to the vesting of the RSUs, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding liabilities.
You shall also make arrangements satisfactory to the Company to enable it to
satisfy any withholding requirements that may arise in connection with the
vesting of the RSUs or disposition of Shares acquired pursuant to the RSUs. As a
further condition of the vesting of the RSUs, you may, at the Company’s
discretion, be directed to join with the Company, or if and to the extent that
there is a change in the law, any of its Subsidiaries or person who is or
becomes a Secondary Contributor, in making a Joint Election which has been
approved by HM Revenue & Customs, for the transfer of the whole any Secondary
NIC Liability. To the extent permitted by law, you hereby agree to indemnify and
keep indemnified the Company and its Subsidiaries for any Tax Liability.
(b)    Securities Disclosure. This Agreement is not an approved prospectus for
the purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection herewith. This Agreement
and the RSUs are exclusively available to you as a bona fide employee of the
Employer in the UK.
13.    Acknowledgment. The Company and you agree that the RSUs are granted
under, and governed by, this Agreement and by those provisions set forth in the
Plan that are incorporated herein by reference. You: (x) acknowledge receipt of
a copy of the Agreement, the Plan and the prospectus relating to this award; (y)
represent that you have carefully read and are familiar with their provisions;
and (z) hereby accept the RSUs subject to all of the terms and conditions set


8

--------------------------------------------------------------------------------





forth herein, including those provisions set forth in the Plan that are
incorporated herein by reference.
14.    Compliance with Laws and Regulations. The granting of the RSUs and the
delivery of Shares hereunder shall be subject to all applicable laws, rules and
regulations. The issuance of Shares will be subject to and conditioned upon
compliance by the Company and you with all applicable laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which the Shares may be listed or quoted at the time of such issuance
or transfer. If any provision of this Agreement conflicts with applicable
mandatory law, the provisions of such law shall govern.
15.    Additional Conditions to Issuance of Shares. If, at any time the Company
determines, in its discretion, that as a condition to the issuance of Shares to
you (or your estate) hereunder, it is necessary or desirable to (i) list,
register, qualify or comply with the rules of any securities exchange, (ii)
qualify or comply with any applicable state, federal or foreign law, including
the applicable tax code and related regulations, or (iii) obtain the consent or
approval of any governmental regulatory authority or securities exchange, then
such issuance will not occur unless and until such listing, registration,
qualification, rule compliance, consent or approval is completed, effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of Shares hereunder will violate federal securities
laws or other applicable law, the Company will defer delivery until the earliest
date on which the Company reasonably anticipates that the delivery of Shares
hereunder will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange.
16.    Foreign Exchange. Where applicable, you acknowledge and agree that it is
your sole responsibility to investigate and comply with any applicable exchange
control laws in connection with the issuance and delivery of the Shares pursuant
to the vesting of the RSUs, and that you shall be responsible for any reporting
of inbound international fund transfers required under applicable law. You are
advised to seek appropriate professional advice as to how the exchange control
regulations apply to your specific situation. You acknowledge and agree that
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of the RSUs or of any amounts due to you pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.
17.    Miscellaneous. No provision of this Agreement may be modified, waived,
discharged or amended unless such modification, waiver, discharge or amendment
is agreed to in writing and signed by the party against whom such modification,
waiver, discharge or amendment is asserted. No waiver by either party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. All amounts
credited in respect of the RSUs to the book-entry account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
Your interest in such account shall make you only a general, unsecured creditor
of the Company. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability


9

--------------------------------------------------------------------------------





of any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law. In
lieu of issuing a fraction of a Share resulting from an adjustment of the RSUs
pursuant to Section 9 of the Plan or otherwise, the Company shall be entitled to
pay to you an amount equal to the Fair Market Value of such fractional Share.
The terms of this Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and to the benefit of you and your
beneficiaries, executors, administrators, heirs and successors. The headings of
the Sections hereof are provided for convenience only and are not to serve as a
basis for interpretation or construction, and shall not constitute a part, of
this Agreement.
18.    Entire Agreement. This Agreement (including those provisions set forth in
the Plan that are incorporated herein by reference) contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto (including those provisions of the Employment
Contract describing this award).
19.    Applicable Law. This Agreement (including those provisions set forth in
the Plan that are incorporated herein by reference) and all actions taken
hereunder or under the Plan shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to the conflict of law
principles thereof.
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs or any future
awards that may be awarded under the Plan by electronic means, or request your
consent to participate in the Plan by electronic means. Such means of electronic
delivery may include, but do not necessarily include, the delivery of a link to
a Company intranet or the Internet site of a third party involved in
administering this award or the Plan, the delivery of the document via
electronic mail or such other means of electronic delivery specified by the
Company. You consent to the electronic delivery of this Agreement, the Plan and
the prospectus relating to this award. You acknowledge that you may receive from
the Company a paper copy of any documents delivered electronically, at no cost
to you, by contacting the Company by telephone or in writing. You further
acknowledge that you will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, you understand
that you must provide the Company or any designated third-party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. You may revoke your consent to the electronic delivery of
documents (or may change the electronic mail address to which such documents are
to be delivered to you) at any time by notifying the Company of such revoked
consent or revised electronic mail address by telephone, postal service or
electronic mail. Finally, you understand that you are not required to consent to
electronic delivery of documents.
21.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding your acceptance of this award, or your acquisition or sale of the
underlying Shares. You are hereby


10

--------------------------------------------------------------------------------





advised to consult with your own personal tax, legal and financial advisors
regarding your acceptance of this award.
22.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each party and delivered to the other party.


[Signatures on Next Page]












11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its duly authorized officer, and you have
executed this Agreement as of the Grant Date.
By your acceptance of this Agreement, you and the Company agree that the RSUs
are granted under and governed by the terms and conditions of this Agreement,
including those provisions set forth in the Plan that are incorporated herein by
reference. You have reviewed this Agreement, the Plan and the prospectus
relating to this award in their entirety, and fully understand all provisions
thereof. You have had an opportunity to obtain the advice of counsel prior to
executing this Agreement. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to this Agreement, the Plan and the prospectus relating to this award.
You further agree to notify the Company upon any change in your residence
address.


AVON PRODUCTS, INC.
/s/ Susan Ormiston
 
GRANTEE


/s/ Jan Zijderveld
Susan Ormiston, Senior Vice President, Human Resources and Chief Human Resources
Officer
 
Jan Zijderveld







12